Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 8, 1992, convicting him of murder in the second degree (two counts), robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
*398Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court did not err by failing to give an expanded identification charge. The charge that was given properly instructed the jury about the People’s burden of proving identification beyond a reasonable doubt and the general factors relevant to the witnesses’ veracity and the accuracy of their observations (see, People v Washington, 209 AD2d 733).
We have examined the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., O’Brien, Ritter and Goldstein, JJ., concur.